Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2006 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50054 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation) (I.R.S. employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ No x As of February 9, 2007, there were 9,307,924 shares of Common Stock, no par value, outstanding. USA Technologies, Inc. Table of Contents Page Part I. Financial Information Item 1 . Condensed Financial Statements (Unaudited) Consolidated Balance Sheets  December 31, 2006 and June 30, 2006 3 Consolidated Statements of Operations  Three and six months ended December 31, 2006 and 2005 4 Consolidated Statement of Shareholders Equity  Six months ended December 31, 2006 5 Consolidated Statements of Cash Flows  Six months ended December 31, 2006 and 2005 6 Notes to Consolidated Financial Statements 7 2 . Management's Discussion and Analysis of Financial Condition and Results of Operations 12 3 . Quantitative and Qualitative Disclosures About Market Risk 15 4 . Controls and Procedures 15 Part II. Other Information Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds 16 5 . Other Information 16 6 . Exhibits 18 Signatures 19 2 USA Technologies, Inc. Consolidated Balance Sheets December 31, June 30, 2006 2006 Assets (Unaudited) Current assets: Cash and cash equivalents $ 8,464,919 $ 2,866,801 Accounts receivable, less allowance for uncollectible accounts of approximately $216,000 at December 31, 2006 and $229,000 at June 30, 2006 1,024,195 1,022,114 Finance receivables 451,734 418,184 Inventory 1,837,295 1,410,812 Prepaid expenses and other current assets 88,905 209,108 Total current assets 11,867,048 5,927,019 Finance receivables, less current portion 343,845 289,389 Property and equipment, net 1,182,727 1,119,304 Intangibles, net 7,740,332 8,358,632 Goodwill 7,663,208 7,663,208 Other assets 61,914 61,914 Total assets $ 28,859,074 $ 23,419,466 Liabilities and shareholders equity Current liabilities: Accounts payable $ 2,740,413 $ 2,448,611 Accrued expenses 1,508,723 2,012,938 Current obligations under long-term debt 266,040 89,917 Convertible Senior Notes - 851,486 Total current liabilities 4,515,176 5,402,952 Convertible Senior Notes, less current portion 3,961,040 6,805,403 Long-term debt, less current portion 300,650 34,047 Total liabilities 8,776,866 12,242,402 Commitments and contingencies (Note 6) Shareholders equity Preferred Stock, no par value: Authorized shares- 1,800,000 Series A Convertible Preferred- Authorized shares- 900,000 issued and outstanding shares- 520,392 as of December 31, 2006 and 521,542 as of June 30, 2006 (liquidation preference of $13,806,338 at December 31, 2006) 3,686,218 3,694,360 Common Stock, no par value: Authorized shares- 640,000,000 Issued and outstanding shares- 9,299,719 December 31, 2006 and 6,327,175 at June 30, 2006 155,095,814 138,110,126 Accumulated deficit ( 138,699,824 ) (130,627,422 ) Total shareholders equity 20,082,208 11,177,064 Total liabilities and shareholders equity $ 28,859,074 $ 23,419,466 See accompanying notes. 3 USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Six months ended December 31, December 31, 2006 2005 2006 2005 Revenues: Equipment sales $ 1,654,314 $ 1,666,675 $ 3,325,121 $ 2,739,045 License and transaction fees 357,408 291,078 695,498 582,594 Total revenues 2,011,722 1,957,753 4,020,619 3,321,639 Cost of equipment 1,456,779 924,951 2,587,938 1,770,990 Cost of services 270,754 244,919 532,956 447,840 Cost of sales 1,727,533 1,169,871 3,120,894 2,218,830 Gross profit 284,189 787,882 899,725 1,102,809 Operating expenses: General and administrative 1,515,849 1,136,470 2,941,718 2,239,773 Compensation 1,943,325 1,435,568 3,864,513 2,793,364 Depreciation and amortization 429,524 421,981 856,496 831,774 Total operating expenses 3,888,698 2,994,019 7,662,727 5,864,911 Operating loss (3,604,509 ) (2,206,137 ) (6,763,002 ) (4,762,102 ) Other expense: Interest income 26,568 16,288 59,112 36,781 Interest expense: Coupon or stated rate (298,811 ) (358,459 ) (596,191 ) (703,462 ) Non-cash interest and amortization of debt discount (500,336 ) (315,783 ) (757,321 ) (632,180 ) Total interest expense (799,147 ) (674,242 ) (1,353,512 ) (1,335,642 ) Total other expense (772,579 ) (657,954 ) (1,294,400 ) (1,298,861 ) Net loss (4,377,088 ) (2,864,091 ) (8,057,402 ) (6,060,963 ) Cumulative preferred dividends - - (391,157 ) (392,057 ) Loss applicable to common shares $ (4,377,088 ) $ (2,864,091 ) $ (8,448,559 ) $ (6,453,020 ) Loss per common share (basic and diluted) $ (0.60 ) $ (0.61 ) $ (1.23 ) $ (1.42 ) Weighted average number of common shares outstanding (basic and diluted) 7,248,300 4,710,351 6,849,926 4,559,167 See accompanying notes. 4 USA Technologies, Inc. Consolidated Statement of Shareholders Equity (Unaudited) Series A Convertible Preferred Common Accumulated Stock Stock Deficit Total Balance, June 30, 2006 $ 3,694,360 $ 138,110,126 $ (130,627,422 ) $ 11,177,064 Issuance of 1,514,332 shares of Common Stock to an accredited investor at varying prices per share, less issuance costs of $53,226 - 8,022,168 - 8,022,168 Issuance of 1,400,000 shares of Common Stock to an accredited investor at $6.00 per share and 700,000 warrants exercisable at $6.40per share, less issuance costs of $542,801 - 7,857,199 - 7,857,199 Conversion of 1,150 shares of Preferred Stock to 11 shares of Common Stock (8,142 ) 8,142 - - Conversion of $15,000 of cumulative preferred dividends into 15 shares of Common Stock at $1,000 per share - 15,000 (15,000 ) - Issuance of 50 shares of Common Stock from the conversion of Senior Notes - 500 - 500 Issuance of 42,536 shares of Common Stock to settle legal disputes - 288,000 - 288,000 Issuance of 15,600 shares of Common Stock under the 2006-A Stock Compensation Plan 98,078 98,078 Charges incurred in connection with the issuance of Common Stock for employee compensation - 507,917 - 507,917 Charges incurred in connection with stock options - 188,684 - 188,684 Net loss - - (8,057,402 ) (8,057,402 ) Balance, December 31, 2006 $ 3,686,218 $ 155,095,814 $ (138,699,824 ) $ 20,082,208 See accompanying notes. 5 USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Six months ended December 31, 2006 2005 Operating activities Net loss $ (8,057,402 ) $ (6,060,963 ) Adjustments to reconcile net loss to net cash used in operating activities: Charges incurred in connection with the issuance of Common Stock for employee compensation 605,995 9,280 Charges incurred in connection with stock options 188,684 7,022 Non-cash interest and amortization of debt discount 757,321 632,180 Charges incurred in connection with the issuance of Common Stock for legal settlements 288,000 - Gain on repayment of Senior Notes (42,073 ) - Bad debt expense 51,322 (12,329 ) Amortization 618,300 618,300 Depreciation 238,196 213,474 Changes in operating assets and liabilities: Accounts receivable (53,403 ) (678,087 ) Finance receivables (88,006 ) 41,314 Inventory (426,483 ) 349,320 Prepaid expenses and other assets 120,203 112,437 Accounts payable 291,802 (498,967 ) Accrued expenses (504,215 ) (38,534 ) Net cash used in operating activities (6,011,759 ) (5,305,553 ) Investing activities Purchase of property and equipment (301,619 ) (449,531 ) Net cash used in investing activities (301,619 ) (449,531 ) Financing activities Net proceeds from the issuance of Common Stock and exercise of Common Stock Warrants 15,879,367 6,420,340 Collection of subscriptions receivable - 35,723 Proceeds from the issuance of Senior Notes - 1,297,801 Repayment of Senior Notes (4,410,598 ) - Net proceeds from (repayment of) long-term debt 442,727 (14,945 ) Net cash provided by financing activities 11,911,496 7,738,919 Net increase in cash and cash equivalents 5,598,118 1,983,835 Cash and cash equivalents at beginning of period 2,866,801 2,097,881 Cash and cash equivalents at end of period $ 8,464,919 $ 4,081,716 Supplemental disclosures of cash flow information: Cash paid for interest $ 597,097 $ 697,714 Conversion of Senior Notes to Common Stock $ 500 $ 259,135 Conversion of Convertible Preferred Stock to Common Stock $ 8,142 $ 7,788 Conversion of Convertible Preferred Dividends to Common Stock $ 15,000 $ 17,320 Common Stock Issued to Settle Lawsuits $ 288,000 $ - Beneficial conversion feature related to Senior Notes $ - $ 46,322 See accompanying notes. 6 1. Accounting Policies Interim Financial Information The accompanying unaudited consolidated financial statements of USA Technologies, Inc. (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and therefore should be read in conjunction with the Companys Annual Report on Form 10-K for the year ended June 30, 2006. In the opinion of management, all adjustments considered necessary, consisting of normal recurring adjustments, have been included. Operating results for the six-month period ended December 31, 2006 are not necessarily indicative of the results that may be expected for the year ending June 30, 2007. The balance sheet at June 30, 2006 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the Companys Annual Report on Form 10-K for the year ended June 30, 2006. Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Stitch Networks Corporation ("Stitch") and USAT Capital Corp LLC (USAT Capital). All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. 7 1. Accounting Policies (continued) Inventory Inventory consists of finished goods and packaging materials. Through November 30, 2005, inventory was stated at the lower of cost (first-in, first-out basis) or market. Due to the implementation of a new accounting system on December 1, 2005, the Company's inventory is stated at the lower of cost (average cost basis) or market. The Company determined that the change in accounting principle was not material and therefore has excluded the current and cumulative effect of the change and pro forma disclosures. Income Taxes No provision for income taxes has been made in the six months ended December 31, 2006 and 2005 given the Companys losses in 2006 and 2005 and available net operating loss carryforwards. A benefit has not been recorded as the realization of the net operating losses is not assured and the timing in which the Company can utilize its net operating loss carryforwards in any year or in total may be limited by provisions of the Internal Revenue Code regarding changes in ownership of corporations. Loss Per Common Share Basic earnings per share are calculated by dividing income (loss) applicable to common shares by the weighted average common shares outstanding for the period. Diluted earnings per share is calculated by dividing income (loss) applicable to common shares by the weighted average common shares outstanding for the period plus the dilutive effect (unless such effect is anti-dilutive) of potential common shares. No exercise of stock options, purchase rights, stock purchase warrants, or the conversion of senior notes, debentures, preferred stock, or cumulative preferred dividends was assumed during the periods presented because the assumed exercise of these securities would be anti-dilutive. Shared-Based Payment On July 1, 2005, the Company adopted FAS123(R) Share-Based Payment which establishes standards for transactions in which an entity exchanges its equity instruments for goods or services. This standard requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. There were no common stock options granted during the quarter ended December 31, 2006. The Company recorded stock compensation expense of $605,995 related to Common Stock grants and vesting of shares previously granted to employees and $188,684 related to the vesting of Common Stock options during the quarter ended December 31, 2006. 8 1. Accounting Policies (continued) Recent Pronouncements On December 21, 2006, the Financial Accounting Standards Board (the FASB) issued FASB Staff Position EITF 00-19-2 (FSP EITF 00-19-2). This FSP addresses an issuers accounting for registration payment arrangements and specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. This FSP was effective on December 21, 2006 for new arrangements. For registration payment arrangements entered into prior to the issuance of this FSP, this guidance is effective for financial statements issued for fiscal years beginning after December 15, 2006. The Company elected to adopt FSP EITF 00-19-2 early, on December 21, 2006. See Note 4. 2. Accrued Expenses Accrued expenses consist of the following: December 31 June 30 2006 2006 (unaudited) Accrued compensation and related sales commissions $ 236,005 $ 384,256 Accrued interest 391,691 381,240 Accrued professional fees 90,466 162,051 Accrued taxes and filing fees 104,818 100,573 Advanced customer billings 97,250 109,007 Accrued legal fees 33,094 270,000 Accrued other 555,399 605,811 $ 1,508,723 $ 2,012,938 3. Senior Notes and Long-term Debt As of December 31, 2006, the outstanding balance of Senior Notes was $3,961,040. This is comprised of notes with a face amount of $5,442,091 less unamortized debt discount of Debt discount and other issuance costs associated with the Senior Notes are amortized to interest expense over the remaining life of the Senior Notes. Upon conversion of Senior Notes into Common Stock, unamortized costs relating to the notes converted are charged to interest expense. Total charges to interest for amortization of debt discount and other issuance costs were $500,336 and $757,321 for the three and six months ended December 31, 2006, respectively, and $315,783 and $632,180 for the three and six months ended December 31, 2005, respectively. During the six months ended December 31, 2006 and 2005, Senior Notes totaling $500 and $259,135, respectively, were converted into 50 and 1,841,354 shares, respectively, of the Company's Common Stock. 9 3. Senior Notes and Long-term Debt (continued) In December 2006, and as permitted under the terms thereof, the Company prepaid a total of $4,341,121 of Convertible Senior Notes. These Convertible Senior Notes consisted of all the $983,327 principal amount of outstanding 10% Convertible Senior Notes due June 30, 2007, all the $2,962,516 principal amount of outstanding 12% Convertible Senior Notes due December 31, 2007, and $395,278 principal amount of 10% Convertible Senior Notes due December 31, 2008. During the six months ended December 31, 2006, the Company also repaid $11,550 and $100,000 principal amount of 10% Convertible Senior Notes due December 31, 2008 and 2010, respectively. The Company recognized a gain on the early repayment of the December 31, 2008 and 2010 Senior Notes totaling $42,073. During October 2006, the Company entered into a loan agreement with a financial institution bearing interest at 18% and collaterized by $470,000 of the Finance Receivables. The Company received $470,000 in proceeds and agreed to make 12 monthly payments of $25,000 followed by 18 monthly payments of $15,000, which include interest and principal, from the proceeds received from the Finance Receivables. As of December 31, 2006, $239,291 and $199,975 of the current and long-term Finance Receivables, respectively, are collateral for the outstanding balance of the loan, of which $221,549 and $212,172 is current and long-term debt, respectively. 4. Common Stock During the six months ended December 31, 2006, the Company issued 715,571 shares of Common Stock under the 2006 Common Stock Agreement between Mr. Illes and the Company dated February 17, 2006 (the 2006 Common Stock Agreement) for total gross proceeds of $3,794,651. On September 25, 2006, the Company entered into a new Common Stock Purchase Agreement (the 2006-B Common Stock Agreement) with Steve Illes. Mr. Illes agreed to purchase shares of the Company's Common Stock with an aggregate purchase price not to exceed $15,000,000. Under the 2006-B Common Stock Agreement, the Company has the right at any time to require Mr. Illes to purchase Common Stock from the Company at the lower of: (i) $30.00 per share; or (ii) 90% of the closing bid price per share on the date prior to the date of the delivery by the Company to Mr. Illes of notice of his obligation to purchase. The Company can require Mr. Illes to purchase shares only if the shares have been registered by the Company for resale by Mr. Illes under the Securities Act of 1933, as amended. The agreement also states that no additional shares shall be registered under the existing 2006 Common Stock Agreement. During any calendar month, Mr. Illes cannot be required by the Company to purchase Common Stock for an aggregate purchase price in excess of $800,000. The 2006-B Common Stock Agreement terminates August 30, 2009. The initial number of shares of Common Stock subject to this agreement is 1,500,000. The Company registered 1,500,000 shares effective December 21, 2006 . The Company has the right in the future, if necessary, to register additional shares for resale by Mr. Illes in order to ensure that a sufficient number of shares are available for purchase by Mr. Illes under the 2006-B Common Stock Agreement. The Company agreed to issue to Mr. Illes 10 4. Common Stock (continued) 20,000 shares of Common Stock as a due diligence fee in connection with this transaction, and to register these shares for resale by Mr. Illes under the 1933 Act. During the six months ended December 31, 2006, the Company issued 798,761 shares of Common Stock, including the 20,000 shares as a due diligence fee, under the 2006-B Common Stock Agreement for total gross proceeds of $4,280,743. The Company incurred issuance costs of $53,226 during the six months ended December 31, 2006 in connection with this agreement. On December 15, 2006, the Company entered into stock purchase agreements (the Agreements) with certain investors (Buyers). Pursuant to the Agreements, the Company agreed to sell to the Buyers 1,400,000 shares of the Companys Common Stock (the Shares) at a price of $6.00 per share, for gross proceeds of $8,400,000. The Company also agreed to issue to the Buyers warrants to purchase up to 700,000 common shares at an exercise price of $6.40 per share exercisable at any time through December 31, 2011 (the Warrants). The fair value of these warrants was estimated to be $2,778,300 using the Black-Scholes model with the following assumptions: dividend yield of 0%, expected stock price volatility of 0.695, risk free interest rate of 4.76%, and an expected life of five years. The closing under the Agreements occurred on December 20, 2006. William Blair & Co., LLC (Blair) acted as the exclusive placement agent for the private placement. As compensation for its services, the Company paid Blair cash compensation of $542,801 and issued warrants to purchase up to 11,454 Common Shares at $6.60 per share at any time through December 31, 2011. Pursuant to the Agreements, the Company agreed to file a registration statement with the Securities and Exchange Commission (SEC) covering the resale of the Shares and of the Shares underlying the Warrants within thirty days from the date of the Agreements. The Company registered the 1,400,000 shares and 711,454 warrants effective February 13, 2007. In the event that the registration statement was not declared effective by the SEC within ninety (90) days from the date of the Agreements, the Company would have been required to pay to the Buyers a cash payment equal to one percent (1%) of the aggregate subscription price paid by the Buyers for each month beyond such ninety (90) day period that the registration statement was not effective. The maximum aggregate penalty payable to the Buyers was twelve percent (12%) of the aggregate subscription price paid by the Buyers, or $1,008,000. In accordance with FSP EITF 00-19-2, the Company determined that the likelihood of being required to remit any payments wasnot probableand thus did not record a liability related to this contingent payment arrangement. 11 5. Common Stock Warrants As of December 31, 2006, there were 913,923 Common Stock warrants outstanding, all of which were exercisable at exercise prices ranging from $6.40 to $125 per share. 6. Commitments and Contingencies Various legal actions and claims occurring in the normal course of business are pending or may be instituted or asserted in the future against the Company. The Company does not believe that the resolution of these matters will have a material effect on the financial position or results of operations of the Company. As previously disclosed, on September 20, 2006, the Company and Swartz Private Equity, LLC, agreed to fully settle the litigation between them by the issuance by the Company to Swartz of 40,000 shares of our Common Stock. The settlement agreement and release implementing the settlement was signed by the parties on October 12, 2006. The Company had recorded a liability of $270,000 as of June 30, 2006 to accrue for the value of the 40,000 shares of Common Stock that were issued in October under the settlement agreement. The Company also issued 2,536 shares of Common Stock to a former employee totaling $18,000 relating to the settlement of litigation. 7. Subsequent Events From January 1, 2007 through January 26, 2007, the Company issued an additional 8,205 shares of Common Stock under the 2006-B Common Stock Agreement for total gross proceeds of $48,000. 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements This Form 10-Q contains certain forward looking statements regarding, among other things, the anticipated financial and operating results of the Company. For this purpose, forward looking statements are any statements contained herein that are not statements of historical fact and include, but are not limited to, those preceded by or that include the words, believes, expects, anticipates, or similar expressions. Those statements are subject to known and unknown risks, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward looking information is based on various factors and was derived using numerous assumptions. Important factors that could cause the Companys actual results to differ materially from those projected, include, for example (i) the ability of the Company to generate sufficient sales to generate operating profits, or to sell products at a profit, (ii) the ability of the Company to raise funds in the future through sales of securities, (iii) whether the Company is able to enter into binding agreements with third parties to assist in product or network development, (iv) the ability of the Company to commercialize its developmental products, or if actually commercialized, to obtain commercial acceptance thereof, (v) the ability of the Company to compete with its competitors to obtain market share, (vi) the ability of the Company to obtain sufficient funds through operations or otherwise to repay its debt obligations, including but not limited to Senior Notes, or to fund development and marketing of its products, (vii) the ability of the Company to obtain approval of its pending patent applications or the risk that its technologies would infringe patents owned by others, (viii) the ability of the Company to satisfy its trade obligations included in accounts payable and accrued liabilities, (ix) the ability of the Company to predict or estimate its future quarterly or annual revenues given the developing and unpredictable market for its products and the lack of established revenues, (x) the ability of the Company to retain key customers as a significant portion of its revenues is derived from a limited number of key customers, and (xi) the ability of a key customer to reduce or delay purchasing products from the Company. Although the Company believes that the forward looking statements contained herein are reasonable, it can give no assurance that the Companys expectations will be met. Results of Operations Three months ended December 31, 2006 Revenues for the three months ended December 31, 2006 were $2,011,722 compared to $1,957,753 for the corresponding three-month period in the previous fiscal year. This $53,969 or 3% increase was due to an increase in license and transaction fees of $66,330, which was offset by a decrease in equipment sales of $12,361. The decrease in equipment sales was due to a decrease in sales of approximately $522,000 of energy conservation equipment, approximately $17,000 in sales of business centers, and approximately $16,000 in laundry equipment, offset by an increase of approximately $558,000 in e-Port vending equipment sales, primarily to Mastercard International. 13 Cost of sales for the period consisted of equipment costs of $1,456,779 and network and transaction related costs of $270,754. The increase in total cost of sales of $557,662 or 48% over the prior year period was due to an increase in equipment costs of approximately $532,000 and network and transaction related costs of approximately $26,000. The increase in equipment costs was due to the change in sales mixture that consisted of an increase in higher cost e-Port equipment, as compared to the cost of our energy conservation equipment. Gross profit for the three months ended December 31, 2006 was $284,189, compared to a gross profit of $787,882 for the corresponding three-month period in the previous fiscal year.
